Title: General Orders, 14 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Wednesday Octr 14th [1778]
            Parole Yarmouth—C. Signs Yale. York.
            
          
          The General Court Martial whereof Coll Patten is President will assemble at the Yellow House next below General Nixon’s Brigade tomorrow morning nine oClock precisely.
          Captn John Bankson of the 2nd Pennsylvania Regiment is appointed Pay-Master to the same, vice Captn Howell resigned.
          Lieut. Coll Smith is appointed Member of the General Court Martial whereof Coll Patten is President vice Lieutt Coll Loring.
         